DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered. 
Claims 16, and 18-30, are pending and being examined.

Response to Amendment
The previous rejection of Claims 16, and 18-30, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments.  
The previous rejection of Claims 16, and 18-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments and arguments.


The previous rejection of Claims 16, 18-20, and 22-30, under 35 U.S.C. 103 as being unpatentable over WO 2015/148248 A1 in which citations are directed to the US publication, US 2017/0174818 A1 to Vonorcik et al. (hereinafter Vonorcik) and in further view of US 2004/0266301 A1 to Vedula et al. (hereinafter Vedula) are withdrawn in light of the Applicant’s amendments and arguments.

Allowable Subject Matter
Claims 16, and 18-32, are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2004/0266301 A1 to Vedula et al. (hereinafter Vedula). Vedula teaches extruded polyurethane pellets obtained by extruding PTMEG with a Mn of 2000, PTMEG with a Mn of 1000, benzene glycol (i.e. HQEE), hydroxyl ethyl resorcinol (i.e. HER) with MDI (para 65), which is then used to form melt spun fibers (Example 4, para 65). The above also can contain fillers (para 33). Vedula also teaches the preferred MDI used is the mixture of 4,4’-MDI with less than about 3% of 2,4’-MDI (para 24). Vedula further teaches the HQEE and the HER is used in a mole ratio of HQEE to HER from about 98:2 to 50:50 (See claims 16-17), which overlaps the claimed amount. 
However, the Applicant has shown evidence of unexpected properties of tensile strength and elongation at break when using molar ratios of HQEE to HER of 9:1 to 19:1, when .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766